Name: 88/264/EEC: Commission Decision of 12 April 1988 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-04-28

 Avis juridique important|31988D026488/264/EEC: Commission Decision of 12 April 1988 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 107 , 28/04/1988 P. 0048 - 0048*****COMMISSION DECISION of 12 April 1988 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (88/264/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Government of the United Kingdom forwarded on 9 October 1987 the following laws, regulations and administrative provisions: - the Environmentally Sensitive Areas (Pennine Dales) Designation Order 1986 (Statutory Instrument 1986 No 2253), - the Environmentally Sensitive Areas (The Broads) Designation Order 1986 (Statutory Instrument 1986 No 2254), - the Environmentally Sensitive Areas (South Downs) Designation Order 1986 (Statutory Instrument 1986 No 2249), - the Environmentally Sensitive Areas (Somerset Levels and Moors) Designation Order 1986 (Statutory Instrument 1986 No 2252), - the Environmentally Sensitive Areas (West Penwith) Designation Order 1986 (Statutory Instrument 1986 No 2251), - the Environmentally Sensitive Areas (Cambrian Mountains) Designation Order 1986 (Statutory Instrument 1986 No 2257), - the Environmentally Sensitive Areas (Breadal Bank) Designation Order 1987 (Statutory Instrument 1987 No 653 (S 53)), - the Environmentally Sensitive Areas (Loch Lomond) Designation Order 1987 (Statutory Instrument No 654 (S 54)); Whereas the Government of the United Kingdom has also forwarded standard contracts to be concluded with farmers; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied, from the point of view of the compatibility of the stated provisions with Regulation (EEC) No 797/85 and having due regard to the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the measures provided for relate to the demarcation of eight environmentally sensitive areas; whereas these measures adequately determine farming practices compatible with the requirements of conserving these areas; whereas the amount of the aid is fixed in the light of the undertakings entered into by the farmers and the resulting losses in income; whereas these measures are therefore consistent with the conditions and objectives of Title V of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Statutory Instruments 1986 No 2249, No 2251, No 2252, No 2253, No 2254, No 2257 and 1987 No 653 (S 53) and No 654 (S 54) forwarded by the Government of the United Kingdom pursuant to the first indent of Article 24 (1) of Regulation (EEC) No 797/85, satisfy the conditions governing a financial contribution from the Community to the measure referred to in Title V of the said Regulation. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 12 April 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.